—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered January 9, 2001, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of six years, unanimously affirmed.
The record clearly shows that defendant was sentenced as a first felony offender despite the filing of a predicate felony statement, which was never acted upon. Furthermore, we note that the sentence imposed was in accord with the plea agreement. Defendant is therefore not harmed by the challenged action. Concur — Tom, J.P., Sullivan, Rosenberger, Lerner and Friedman, JJ.